        Case 3:20-cv-04596-WHA Document 7 Filed 08/04/20 Page 1 of 2



 1   JOHNSON FISTEL, LLP
     Frank J. Johnson (SBN 174882)
 2   frankj@johnsonfistel.com
     Brett M. Middleton (SBN 199427)
 3   brettm@johnsonfistel.com
     655 West Broadway, Suite 1400
 4   San Diego, CA 92101
     Telephone: (619) 230-0063
 5   Facsimile: (619) 255-1856

 6   Attorneys for Plaintiff

 7

 8                                 UNITED STATES DISTRICT COURT

 9                              NORTHERN DISTRICT OF CALIFORNIA

10   MOMO WANG, on behalf of himself and a        Case No.: 3:20-cv-04596-WHA
     class of similarly situated investors,
11
                               Plaintiff,
12
            v.
13
     UNITED STATES OIL FUND, LP, UNITED           NOTICE OF VOLUNTARY
14   STATES COMMODITY FUNDS LLC, JOHN             DISMISSAL WITHOUT
     P. LOVE, STUART P. CRUMBAUGH,                PREJUDICE PURSUANT TO FED.
15   NICHOLAS D. GERBER, ANDREW F                 R. CIV. P. 41(a)
     NGIM, ROBERT L. NGUYEN, PETER M.
16   ROBINSON, GORDON L. ELLIS,
     MALCOLM R. FOBES III, ABN AMRO,
17   BNP PARIBAS SECURITIES CORP.,
     CITADEL SECURITIES LLC, CITIGROUP
18   GLOBAL MARKETS INC., CREDIT
     SUISSE SECURITIES USA LLC,
19   DEUTSCHE BANK SECURITIES INC.,
     GOLDMAN SACHS & COMPANY, JP
20   MORGAN SECURITIES INC., MERRILL
     LYNCH PROFESSIONAL CLEARING
21   CORP., MORGAN STANLEY & COMPANY
     INC., NOMURA SECURITIES
22   INTERNATIONAL INC., RBC CAPITAL
     MARKETS LLC, SG AMERICAS
23   SECURITIES LLC, UBS SECURITIES LLC,
     and VIRTU FINANCIAL BD LLC,
24
                               Defendants.
25

26

27

28

                   NOTICE OF VOLUNTARY DISMISSALWITHOUT PREJUDICE
                 PURSUANT TO FED. R. CIV. P. 41(A); Case No. 3:20-cv-04596-WHA
          Case 3:20-cv-04596-WHA Document 7 Filed 08/04/20 Page 2 of 2



 1           Named-plaintiff Momo Wang (“Plaintiff”) through his undersigned counsel of record,

 2   states as follows:

 3           WHEREAS, the above-captioned action was filed on July 10, 2020, and is brought

 4   against United States Oil Fund, LP (“USO”), the Sponsor, and the Individual Defendants 1;

 5           WHEREAS, the action alleges violations of Sections 11 and 15 of the 1933 Act, against

 6   USO, the Sponsor, and the Individual Defendants;

 7           WHEREAS, defendants have neither answered the complaint nor moved for summary

 8   judgment;

 9           WHEREAS, following careful consideration, Plaintiff has elected to voluntarily dismiss

10   this Action without prejudice. Counsel for Plaintiff and the Individual Defendants have met and

11   conferred concerning this action, and agree that they will each bear their own costs and fees upon

12   Plaintiff’s voluntary dismissal of this action without prejudice. No payment has been made, nor

13   will one be made, to Plaintiff or his attorneys for this dismissal; and

14           WHEREAS, under Federal Rule of Civil of Procedure 41(a)(1)(A)(i), Plaintiff is entitled

15   to dismiss this action by filing “a notice of dismissal before the opposing party serves either an

16   answer or a motion for summary judgment . . . .”

17           THEREFORE, Plaintiff, through his undersigned counsel, hereby dismisses this action

18   without prejudice, with all parties to bear their own costs and fees.

19    Dated: August 4, 2020                             JOHNSON FISTEL, LLP

20                                               By:    s/ Brett M. Middleton
                                                        BRETT M. MIDDLETON (SBN 199427)
21
                                                        FRANK J. JOHNSON (SBN 174882)
22                                                      655 West Broadway, Suite 1400
                                                        San Diego, CA 92101
23                                                      Telephone: (619) 230-0063
                                                        Facsimile: (619) 255-1856
24                                                      brettm@johnsonfistel.com
                                                        frankj@johnsonfistel.com
25
                                                        Attorneys for Plaintiff
26
      1
27     Defendant United States Commodity Funds LLC is “Sponsor”. Defendants Love, Crumbaugh,
      Gerber, Ngim, Nguyen, Robinson, Ellis, and Fobes are collectively the “Individual Defendants.”
28                                                 1
                  NOTICE OF VOLUNTARY DISMISSALWITHOUT PREJUDICE
                PURSUANT TO FED. R. CIV. P. 41(A); Case No. 3:20-cv-04596-WHA
